Opinion issued September 9, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00634-CV
                           ———————————
                     IN RE JOEL D. MALLORY, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION*

     On August 4, 2014, relator Joel D. Mallory filed a petition for a writ of

mandamus. We deny relator’s petition for writ of mandamus. All outstanding

motions are dismissed as moot.



*
     The underlying case is Joel Mallory v. J.P. Morgan Chase Bank, N.A.; Chase
     Home Finance, L.L.C. and Codilis & Stawiarski, P.C., in the 151st District Court
     of Harris County, Cause No. 2010-64487.
                                PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                       2